03/22/2022



          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: PR 22-0005



                                      PR 22-0005
                                                                     FLED
                                                                      MAR 2 2 2022
                                                                   Bowen Greenw000
 IN RE THE MOTION OF MEGAN M.                                    Clerk of supreme Cou,
                                                                    State of Morniana
 BRANDRIET FOR ADMISSION TO THE BAR                                      ORDER
 OF THE STATE OF MONTANA




       Megan M. Brandriet has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Adrnissions Administrator of the State Bar of Montana has informed the Court that the
Cornmission on Character and Fitness has certified that Brandriet has provided the
necessary documentation and has satisfied the requirements prerequisite to adrnission on
rnotion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
cornpletion of any other processing requirements as set forth by the Bar Admissions
Administrator, Megan M. Brandriet rnay be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of March, 2022.



                                                             Chief Justice
    (......,ig   m/f    or.44
                           ,:   "



      Ali nof .41:1,
                   Justices




2